DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that the species election requirement is traversed on the basis that the office action does not show a search burden and a search has not been conducted.
This is not found persuasive because examination is not limited to search.  In addition to the search, much of the examination is devoted to determining patentability of claims.  Said determination requires the formulation of rejection and responding to applicant’s arguments with regard to the same.  The additional search and the determination of patentablility for multiple, patentability distinct species would place serious burden on the examiner.
The applicant has further selected in formula (I), R1 to R5 are H; the corrosion inhibitor of formula ( I) in water; a cinnamaldehyde compound in claim 8; with an
intensifier, surfactant, and organic solvent; KI (intensifier); and acetone (solvent). The
elected species is covered by at least claims 1,2, 3, 6 -12, 14, and 16- 21.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it should a concise explanation of the invention not a copy a claim limitation.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because Fig.# 6 and 11-13 writing are is very difficult to read/ understand and Fig #9 symbols and graph difficult to correlate, mainly when the application goes to print and drawings size are reduced. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 9, 10, 16, 17, and 19 are  objected to because of the following informalities:  They should amend to reflect the units in order to avoid 35 USC 112 (b) /second as follow:
10 wt. % to 28 wt. % & 0.001 wt. % to 0.045 wt. % (Claim 1)
0.002 wt.% to 005 wt. % (Claim 6)
0.001 wt. % to 0.5 wt. % (Claim 9)
0.001 wt. % to 0.5 wt. % (Claim 10)
14 wt. % to 16 wt. % HCL (Claim 16)
25° C to 180°C (Claim 17)
80 % to 99.5 % (Claim 19)
Appropriate correction is required.

 		Claims Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 6-8, 14, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reyes (WO 2018/186827 A1) (“Reyes’ herein)

(Claims contain only selected species)

Claim 1
Reyes discloses a method of inhibiting corrosion of metal during acid stimulation of an oil and gas well, the method comprising:
	treating the oil and gas well with an acidic treatment fluid comprising 10 to 28 wt.% of an acid and 0.001 to 0.045 wt.% of a corrosion inhibitor of formula I, each based on a total weight of the acidic treatment fluid,

    PNG
    media_image1.png
    157
    514
    media_image1.png
    Greyscale

wherein R1 to R5 are independently hydrogen. (i.e. 1-cinnamylidine – 3-thiocarbohydrazide)  (Page 2 l.18-21, Page 6 l. 30+,  Page 7 l.1+, Page 8 l. 1+, Claim 16)


Claim 2
 the method of claim 1, wherein R1 to R5 are independently hydrogen. (i.e. 1-cinnamylidine – 3-thiocarbohydrazide)  (Page 7 l. 9-29)

Claim 3
Reyes discloses the method of claim 1, wherein R1 to R5 are each hydrogen. (i.e. 1-cinnamylidine – 3-thiocarbohydrazide)  (Page 7 l. 9-29)

Claim 6
Reyes discloses the method of claim 1, wherein the corrosion inhibitor of formula I is present in the acidic treatment fluid in a concentration of 0.002 to 0.005 wt.%, based on a total weight of the acidic treatment fluid. (Claim 16)

Claim 7
Reyes discloses the method of claim 1, wherein the acidic treatment fluid consists of the acid and the corrosion inhibitor of formula I in water. (Page 9 l. 7-15)

Claim 8
Reyes discloses the method of claim 1, wherein the acidic treatment fluid further comprises at least one secondary corrosion inhibitor selected from the group consisting of a cinnamaldehyde. (Page 7 l. 7-15)

Claim 14
 the method of claim 1, wherein the acidic treatment fluid is an aqueous solution. (Page 9 l. 7-15)

Claim 16
Reyes discloses the method of claim 1, wherein the acid is HCl and wherein the acidic treatment fluid comprises 14 to 16 wt.% HCl, based on a total weight of the acidic treatment fluid. (Page 8 l. 12+)

Claim 17
Reyes discloses the method of claim 1, wherein the oil and gas well is treated with the acidic treatment fluid at a temperature of 25 to 180°C. (Page 9 l. 28-29)

Claim 18
Reyes discloses the method of claim 1, wherein the metal is carbon steel. (Page 10 l. 5-9)

Claims 19-20
Since Reyes discloses the same  method of  inhibiting corrosion of metal comprising an acid and a corrosion inhibitor of formula (I), it would have a corrosion inhibition efficiency of 80 to 99.5% and a corrosion rate of the metal is from 16 to 100 millimeters per year (mm/y) when exposed to 15 wt.% of the acid at 90 °C.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

Claim 21
Reyes discloses the method of claim 1, wherein the acidic treatment fluid is formed downhole by injecting the acid into the oil and gas well, followed by injecting the corrosion inhibitor of formula I into the oil and gas well. (Page 12 l. 1-17)

		Claims Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes, as applied to claim 1 above, and further in view of Krasnow et al. (US 2016/0046796 A1) ("Krasnow" herein).

Claim 9
Reyes discloses the method of claim 1.  Reyes however does not explicitly disclose, wherein the acidic treatment fluid further comprises 0.001 to 0.5 wt.% of an intensifier, based on a total weight of the acidic treatment fluid, wherein the intensifier is at least one selected from the group consisting of KI.
	Krasnow teaches the above limitation (See paragraphs 0034 & Table 22 →Krasnow teaches this limitation in that the additive can also contain a corrosion inhibition intensifier which comprises at least one of a compound of V, Co, Mo, Ta, Sn, Bi, Mn, W, Cu and I. As an example, the corrosion inhibition intensifier can be selected from CuI, LiI, KI and NaI and KI with 200 ppm) for the purpose of reducing ferric ion species. [0034]
	
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reyes with the above limitation, as taught by Krasnow in order to reduce ferric ion species.

Claim 10-11
Reyes discloses the method of claim 1.  Reyes however does not explicitly disclose, wherein the acidic treatment fluid further comprises 0.001 to 0.5 wt.% of a surfactant, based on a total weight of the acidic treatment fluid, wherein the surfactant is sodium dodecyl sulfate. 
	Krasnow teaches the above limitation (See paragraphs 0070-0071, 00131 & Table 37→ Krasnow teaches this limitation in that the surfactants (non ionic, anionic and cationic) along with salts of organic acids may be used as surface functionalization agents. Examples of some specific surfactants are Brij, Tween (polysorbate), Triton X-100, benzethonium, benzalkonium, dimethyldialkylonium, alkylpyridinium and alkyltrimethylammonium cations with any anion, e.g., bromide, chloride, acetate or methyl sulfate, non-ionic surfactants such as silicone-ethylene oxide/propylene oxide copolymers (e.g., OFX-0190, OFX-0193 and OFX-5329 from Dow Corning, Midland, Mich.), Sodium dodecyl sulfate (SDS), sodium capryl sulfonate, sodium lauryl sulfate, sodium laureth sulfate with about 250 ppm.) for the purpose of having a surface functionalization agents. [0071]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Reyes, in to have a surface functionalization agent.
 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes, as applied to claim 1 above, and further in view Malwitz et al. (US 2013/0112106 A1) (“Malwitz” herein)

Claim 12
Reyes discloses the method of claim 1. Reyes however does not explicitly disclose, wherein the acidic treatment fluid further comprises 5 to 20 vol.% of an organic solvent, based on a total volume of the acidic treatment fluid, and wherein the organic solvent is at least one selected from the group consisting of acetone.
	Malwitz teaches the above limitation (See paragraphs 0045-0046→ Malwitz teaches this limitation in that  the corrosion inhibitor of the invention includes at least one solvent such as polar aprotic solvents, esters, aromatic solvents, terpenoids, terpenes, ionic solvents, acetals, alcohols, the like, and combinations thereof. If present, solvents are generally present in the composition from about 1-70 weight %; about 5-60 weight % more preferred; or about 10-55 weight % most preferred. Representative polar aprotic solvents include, for example, DMF (dimethylformamide), DMPU (dimethyl pyrimidinone), DMSO (dimethyl sulfoxide), DMA (dimethylacetamide), NMP (N-methylpyrrolidone), DMAC (dimethyl acetamide), tetrahydrofuran (THF), acetonitrile, acetone, the like, and combinations thereof) for the purpose of simultaneously protecting a system from corrosion caused by the presence of introduced and naturally occurring acidic species as well as bacterial byproducts would also be highly desirable. [0007]
.

				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Still et al. (US 2008/0314594 A1) Method Of Heterogeneous Etching Of Sandstone Formations teaches The invention provides a method of treating a sandstone-containing subterranean formation penetrated by a wellbore. The method is carried out by forming a slurry of a carrier fluid containing a viscosifying agent and encapsulated particles of a hydrogen fluoride source without settling of the particles. The carrier fluid may be an acid-based carrier fluid. The encapsulated hydrogen fluoride source may be encapsulated with a solid polymer acid precursor. The hydrogen fluoride source is present within the slurry in an amount of about 10% or more by weight of the slurry. The slurry is introduced into the wellbore at a pressure above the fracture pressure of the formation under conditions wherein the hydrogen fluoride source is released, Al-Taq et al. (US 2006/0196666 A1) Method And Composition For Forming Protective Precipitate On Cement Surfaces Prior To Formation Acidizing Treatment teaches method and composition for protecting cement surfaces in a well bore treatment zone from the destructive effects of acid mud and other acidization processes commonly used to stimulate hydrocarbon production from the formation, includes .
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/22/2022